Case: 4:19-cr-00718-RWS-JMB Doc. #: 4 Filed: 08/29/19 Page: 1 of 3 PageID #: 20


                                                                                         FILED
                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI                       AUG 2 9 2019
                                         EASTERN DIVISION
                                                                                    U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
UNITED STATES OF AMERICA,                     )
                                              )
                  Plaintiff,                  )~~~~~~~~~~~~~~~
                                              )
          vs.
                                              ~   4:19CR718 RWS/JMB
WILLIAM GOODLOW,                              )
     aka "Good";                              )
                                              )
                  Defendant.                  )


                   MOTION FOR PRE-TRIAL DETENTION AND HEARING

          Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq.

     As and for its grounds for detention, the government requests this Court to consider the
                                    \




following factors pursuant to Title 18, United States Code, Section 3142(g)(l ), (2), and (3):

                                        Presumption of Detention

     1.         The defendant is charged in Count 1 with offenses for which a maximum term of

imprisonment of 20 years is prescribed in the Controlled Substances Act Title 21, United States

Code, Section 801, et seq.), conspiracy to distribute controlled substances.
Case: 4:19-cr-00718-RWS-JMB Doc. #: 4 Filed: 08/29/19 Page: 2 of 3 PageID #: 21



      2.        Accordingly, a rebuttable presumption arises, pursuant to Title 18, United States Code,

Section 3142(e)(3), that there are no conditions or combination of conditions which will

reasonably assure the safety of any other person and the community.

                                The Nature and Circumstances of the Offense

           3.       The defendant is charged in Count I of the Indictment with Conspiracy to Distribute

both heroin and fentanyl.

           4.       As part of the conspiracy, William Goodlow acted as a source of narcotics supply

to both Christopher Moore and Jeffrey Stidmon.

                           The Weight of the Evidence Against the Defendant

           5.       The   defendant     was   identified   through    physical    surveillance,   wiretap

communications, and enforcement actions as supplying narcotics to members of the conspiracy.

           6.       While on federal supervised release for another conspiracy in which he was

distributing heroin and fentanyl, Goodlow was being supervised out of Texas, indicating that he

has significant out-of-state ties and, therefore, presents a risk of flight.

                        The History and Characteristics of the Defendant and
                     the Nature and Seriousness of the Danger to the Community

           7.       The defendant's criminal history, to include a federal prior from the Easteqi District

of Missouri for a heroin and fentanyl conspiracy, indicates that he is not amenable to supervision.

           WHEREFORE, the government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.



                                                   Respectfully submitted,
Case: 4:19-cr-00718-RWS-JMB Doc. #: 4 Filed: 08/29/19 Page: 3 of 3 PageID #: 22



                                     JEFFREY B. JENSEN
                                     UNITED STATES ATTORNEY


                                    Isl Angie E. Danis
                                    ANGIE E. DANIS, #64805MO
                                    Assistartt United States Attorney
                                    Thomas F. Eagleton Courthouse
                                    111 South Tenth Street, 20th Floor
                                    St. Louis, Missouri 63102
                                    (314) 539-2200
